Mrs. V.K. Richardson, the plaintiff and appellee in this case, has filed a motion to have the decree rendered in this case on February 6, 1939, corrected in so far as the court has imposed upon her the costs incurred in transferring the case from the Court of Appeal to this court, and from this court back to the Court of Appeal. Mrs. Richardson points out that, inasmuch as the Court of Appeal was of the opinion that the case was within the jurisdiction of the Supreme Court, and not within the jurisdiction of the Court of Appeal, the Court of Appeal would have transferred the case to this court on its own motion, and without regard for any motion or suggestion on the part of the appellee. She points out also that the appellant will be the sufferer if the case is not transferred back to the Court of Appeal within the thirty days stipulated in the decree of this court, and hence that she is *Page 999 
not concerned with making the transfer back to the Court of Appeal within the time stipulated. For these reasons, we have concluded that Mrs. Richardson is entitled to have the decree amended so that the question of liability for the costs incurred in transferring the case from the Court of Appeal to this court, and from this court back to the Court of Appeal, should, like all other costs incurred in the case, await the final disposition of the case. The statute which authorizes an appellate court to transfer a case to another appellate court, instead of dismissing the appeal, when the appeal is taken to the wrong court, is Act No. 56 of 1904, as amended by Act No. 19 of 1912. The second section of the act declares that the judges of either court shall regulate the costs incurred by the appellant and the proceedings to be had in such cases. The second section of Act No. 229 of 1910 authorizes any appellate court to tax the costs of either the lower court or the appellate court, or any part of such costs, against any party to the suit, as in its judgment the court may deem equitable. Under this authority it is not necessary to grant a rehearing in this case in order to correct the decree with regard to the court costs.
It is ordered that the decree rendered by this court on February 6, 1939, shall be, and it is now, corrected and amended so that the question of liability for the costs incurred in transferring this case from the Court of Appeal to this court, and from this court back to the Court of Appeal, is to abide the final disposition of the case. *Page 1000